Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/22/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application # 16/736,365 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2021 was filed after the mailing date of the Non-Final Office action on 10/02/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see 3rd ¶ of page # 7, filed 12/22/2020, with respect to Double Patenting Rejection of Claims 1-15 have been fully considered and are persuasive in views of the terminal disclaimer filed on 12/22/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application # 16/736,365.  The Double Patenting Rejection of Claims 1-15 has been withdrawn. 

Applicant’s arguments, see 1st ¶ of page # 8, filed 12/22/2020, with respect to 35 U.S.C 101 rejection of Claim 15 have been fully considered and are persuasive.  The 35 U.S.C 101 rejection of Claim 15 has been withdrawn. 
The applicant's arguments/remarks, see 2nd ¶ of page # 8, filed 12/22/2020, with respect to 35 U.S.C 103 rejection of Claims have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations, e.g. “from stored message elements”, and they are addressed in this Office Action, below.
Although a new ground of rejection has been used to address additional limitations that have been added to independent claims, a response is considered necessary for several of applicant’s arguments/remarks since the cited references, in particular Zhou will continue to be used to meet newly added claimed limitations.
In response to applicant’s arguments/remarks, see last ¶ of page # 8, with respect to Zhou reference, stating that Zhou does not disclose: “initial message is received from an initiator electronic device and that the initiator electronic device is separate from the further electronic device”, the examiner respectfully disagree.
Zhou explicitly discloses: receiving at least one message from an initiator electronic device (i.e. interworking gateway may receive a message [i.e. at least one message] from the internet of things server [i.e. an initiator electronic device]; the internet of things server [i.e. an initiator electronic device] initiate allocation of a new device identifier for an internet of things terminal [i.e. thus an initiator electronic device]) (308 – Fig. 3 and ¶ 0035); and

In response to applicant’s argument, see 1st ¶ of page # 9, stating that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the met.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6-9 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US PG PUB 20200045546), hereinafter "Zhou", Wang et al. (US PG PUB 20200153651), hereinafter "Wang", further in views of Chiappone et al. (US PG PUB 20170180289), hereinafter “Chiappone”.
Regarding Claim 1, Zhou discloses:
A computer-implemented method for operating a computer system to interpret a message according to at least one capability of an electronic device (i.e. method operated in a computer system for processing messages received from Internet of things terminals [i.e. an electronic device]) (Abstract, Fig. 1 and ¶0005 - 0007), comprising:
receiving at least one message from an initiator electronic device (i.e. interworking gateway may receive a message [i.e. at least one message] from the internet of things server [i.e. an initiator electronic device]; the internet of things server [i.e. an initiator electronic device] initiate allocation of a new device identifier for an internet of things terminal [i.e. thus an initiator electronic device]) (308 – Fig. 3 and ¶ 0035); 
deriving a device identifier identifying a further electronic device from the message (i.e. interworking gateway may parse the message to obtain/derive the device identifier 
However, Zhou does not explicitly discloses:
determining a device capability profile linked with the device identifier, the device capability profile identifying at least one capability of the further electronic device; and
invoking a message translation manager to interpret the at least one message according to the linked device capability profile.
On the other hand, in the same field of endeavor, Wang teaches:
determining a device capability profile linked with the device identifier, the device capability profile identifying at least one capability of the further electronic device (i.e. a correspondence table [i.e. a device capability profile] which includes entries of an ID, e.g. serial code [i.e. the identifier] of the external device [i.e. the further electronic device] in association with [i.e. linked with] a description comprising/identifying supported network access mode, e.g. Bluetooth, Wi-Fi, Zigbee [i.e. device capabilities], and supported internal protocol, e.g. Zigbee HA, Haier U+ [i.e. device capabilities], may be searched/determined) (¶ 0078 – 0079, Table – 3 and Table - 4); and
invoking a message translation manager to interpret the at least one message according to the linked device capability profile (i.e. when a command [i.e. the at least one message] issued by the NB-IOT network to the external device is received, data service module [i.e. a message translation manager] of NB-IOT based device group access terminal may search the correspondence table [i.e. according to the linked device capability profile] for the internal smart home protocol corresponding to the access request of the external device; Then the NB-IOT based device group access terminal 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Zhou to include the feature for determining a device capability profile linked with the device identifier, the device capability profile identifying at least one capability of the further electronic device; and invoking a message translation manager to interpret the at least one message according to the linked device capability profile as taught by Wang so that the messages transmitted from external devices may be translated according to their respective supported protocols (¶ 0022 – 0023).
However, the combination of Zhou and Wang does not explicitly disclose:
the interpreting comprising assembling at least one message from stored message elements according to a format determined by the linked device capability profile.
On the other hand, in the same field of endeavor, Chiappone teaches:
the interpreting comprising assembling at least one message from stored message elements according to a format determined by the linked device capability profile (i.e. translating/interpreting may comprise combining/assembling the secondary data [i.e. stored message element] stored in a secondary data source with an original command/message data according a protocol [i.e. a format] defined/determined by a dictionary dataset [i.e. the linked device capability profile], which comprises IOT devices 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Zhou and Wang to include the feature for the interpreting comprising assembling at least one message from stored message elements according to a format determined by the linked device capability profile as taught by Chiappone so that the interpreting may be carried out based on a dictionary dataset provided by the user/customer (¶ 0021).


Regarding Claim 4, Zhou, Wang and Chiappone disclose, in particular Wang teaches:
the interpreting the at least one message comprising interpreting a return message (i.e. a return result [i.e. a return message] is generated according to the internal smart home protocol [i.e. interpreting a return message in accordance with the internal smart home protocol] corresponding to the access request of the external device and sent to the corresponding external device) (¶ 0077).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.




Regarding Claim 6, Zhou, Wang and Chiappone disclose, in particular Wang teaches:
said interpreting a return message comprising interpreting an event notification message (i.e. a return result [i.e. a return message] which corresponds to a command response [i.e. an event notification] sent by the NB-IOT, is generated according to the internal smart home protocol corresponding to the access request of the external device and sent to the corresponding external device; Note that command/network response 506 is a message/notification regarding processing event responsive to network command 505) (Fig. 5 and ¶ 0073 - 0077).


Regarding Claim 7, Zhou, Wang and Chiappone disclose, in particular Wang teaches:
further comprising invoking a worker component to modify a said device capability profile (i.e. a device mapping, i.e. the unique ID of the external device and the NB-IOT access ID of the corresponding external device, may be added [i.e. modify] to a device mapping table [i.e. device capability profile]) (¶ 0060).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.




wherein: the device capability profile comprises a device capability profile effective from a time T; the linking of the device capability profile with at least one device identifier of the further electronic device having the capabilities defined in the device capability profile is effective from the time T; and the interpreting of at least one message from the initiator device according to the linked device capability profile comprises interpreting the message according to the linked device capability profile effective from the time T (i.e. At a particular time [i.e. a time T], an access request is received from the external device; Based on the access request [i.e. responsive to a device update effective from a time T], NB-IOT based device group access terminal parses a unique ID of the external device according to the smart home access protocol, and adds a device mapping to a device mapping table of the terminal [i.e. storing an updated pairing in a data store for use by said translation manager on request to translate a message from time T]) (Fig. 6 and ¶ 0060).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding Claim 9, Zhou, Wang and Chiappone disclose, in particular Wang teaches:
said capability comprising timing data for transmission of said message (i.e. the device mapping [i.e. comprised of capability] includes time stamp [i.e. timing data] of the uploading request [i.e. transmission of said message] (Tables - 3 & 4 and ¶ 0080).


Regarding Claim 11, Zhou, Wang and Chiappone disclose, in particular Wang teaches:
said capability comprising manifest data for the further electronic device (i.e. the device mapping includes description information, e.g. Manufacturer information [i.e. manifest data], of the external device) (Tables – 2 & 3 and ¶ 0066 – 0067).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding Claim 12, Zhou, Wang and Chiappone disclose, in particular Wang teaches:
said capability comprising at least one resource locator for the further electronic device (i.e. the device mapping includes serial code for identifying the device [i.e. resource locator for said device]: note that the unique device ID, i.e. serial code, is used for querying [i.e. locating] the communication command protocol [i.e. resource] for interpreting the message) (Tables – 2 & 3, ¶ 0048 and ¶ 0066 – 0067).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.



said receiving at least one message comprising receiving at least two messages from initiator devices having different capability profiles (i.e. messages [i.e. at least two messages] from NB-IOT network [i.e. initiator devices] may be received; the external devices of NB-IOT network may have different wireless network capabilities, e.g. Zigbee, Wi-Fi, Bluetooth etc. [i.e. different capability profiles]) (Fig. 2, Fig. 3, ¶ 0051).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.


Regarding Claim 14, Zhou discloses:
An electronic apparatus comprising processing and storage logic operable to interpret a message according to at least one capability of an electronic device (i.e. method operated in a computer system comprised of processor and memory for processing messages received from Internet of things terminals [i.e. an electronic device]) (Abstract, Fig. 1 and ¶0005 - 0007), comprising: 
a receiver operable to receive at least one message from an initiator electronic device (i.e. interworking gateway may receive a message [i.e. at least one message] from the internet of things server [i.e. an initiator electronic device]; the internet of things server [i.e. an initiator electronic device] initiate allocation of a new device identifier for an internet of things terminal [i.e. thus an initiator electronic device]) (308 – Fig. 3 and ¶ 0035);

However, Zhou does not explicitly discloses:
a requester for determining a device capability profile linked with the device identifier, the device capability profile identifying at least one capability of the further electronic device; and invoking a message translation manager to interpret the at least one message according to the linked device capability profile.
On the other hand, in the same field of endeavor, Wang teaches:
a requester for determining a device capability profile linked with the device identifier, the device capability profile identifying at least one capability of the further electronic device (i.e. a correspondence table [i.e. a device capability profile] which includes entries of an ID, e.g. serial code [i.e. the identifier] of the external device [i.e. the further electronic device] in association with [i.e. linked with] a description comprising/identifying supported network access mode, e.g. Bluetooth, Wi-Fi, Zigbee [i.e. device capabilities], and supported internal protocol, e.g. Zigbee HA, Haier U+ [i.e. device capabilities], may be searched/determined) (¶ 0078 – 0079, Table – 3 and Table - 4); and 
invoking a message translation manager to interpret the at least one message according to the linked device capability profile (i.e. when a command [i.e. the at least one message] issued by the NB-IOT network to the external device is received, data service module [i.e. a message translation manager] of NB-IOT based device group access terminal may search the correspondence table [i.e. according to the linked device 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Zhou to include the feature wherein a requester for determining a device capability profile linked with the device identifier, the device capability profile identifying at least one capability of the further electronic device; and invoking a message translation manager to interpret the at least one message according to the linked device capability profile as taught by Wang so that the messages transmitted from external devices may be translated according to their respective supported protocols (¶ 0022 – 0023).
However, the combination of Zhou and Wang does not explicitly disclose:
the interpreting comprising assembling at least one message from stored message elements according to a format determined by the linked device capability profile.
On the other hand, in the same field of endeavor, Chiappone teaches:
the interpreting comprising assembling at least one message from stored message elements according to a format determined by the linked device capability profile (i.e. translating/interpreting may comprise combining/assembling the secondary data [i.e. stored message element] stored in a secondary data source with an original 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the electronic device of Zhou and Wang to include the feature for the interpreting comprising assembling at least one message from stored message elements according to a format determined by the linked device capability profile as taught by Chiappone so that the interpreting may be carried out based on a dictionary dataset provided by the user/customer (¶ 0021).



Regarding Claim 15, Zhou discloses:
A computer program product stored on a non-transitory computer readable medium and comprising computer program code operable, when loaded into a computer and executed thereon, to cause the computer to operate processing and storage logic to perform the method of operating a computer system (i.e. a computer program product including an instruction) (¶ 0012) to interpret a message according to at least one capability of an electronic device (i.e. method operated by internetworking gateway; the method comprising forwarding messages between internet of things devices [i.e. a plurality of networked electronic devices]) (Abstract, Fig. 1 and ¶0005 - 0007), comprising: 

deriving a device identifier identifying a further electronic device from the message (i.e. interworking gateway may parse the message to obtain/derive the device identifier [i.e. a device identifier] identifying the internet of things terminal [i.e. a further electronic device]) (¶ 0035).
However, Zhou does not explicitly discloses:
determining a device capability profile linked with the device identifier, the device capability profile identifying at least one capability of the further electronic device; and invoking a message translation manager to interpret the at least one message according to the linked device capability profile.
On the other hand, in the same field of endeavor, Wang teaches:
determining a device capability profile linked with the device identifier, the device capability profile identifying at least one capability of the further electronic device (i.e. a correspondence table [i.e. a device capability profile] which includes entries of an ID, e.g. serial code [i.e. the identifier] of the external device [i.e. the further electronic device] in association with [i.e. linked with] a description comprising/identifying supported network access mode, e.g. Bluetooth, Wi-Fi, Zigbee [i.e. device capabilities], and supported internal protocol, e.g. Zigbee HA, Haier U+ [i.e. device capabilities], may be searched/determined) (¶ 0078 – 0079, Table – 3 and Table - 4); and

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the computer program product of Zhou to include the feature for determining a device capability profile linked with the device identifier, the device capability profile identifying at least one capability of the further electronic device; and invoking a message translation manager to interpret the at least one message according to the linked device capability profile as taught by Wang so that the messages transmitted from external devices may be translated according to their respective supported protocols (¶ 0022 – 0023).
However, the combination of Zhou and Wang does not explicitly disclose:
the interpreting comprising assembling at least one message from stored message elements according to a format determined by the linked device capability profile.

the interpreting comprising assembling at least one message from stored message elements according to a format determined by the linked device capability profile (i.e. translating/interpreting may comprise combining/assembling the secondary data [i.e. stored message element] stored in a secondary data source with an original command/message data according a protocol [i.e. a format] defined/determined by a dictionary dataset [i.e. the linked device capability profile], which comprises IOT devices of different manufactures and corresponding scripts for compatible protocols, to generate a transformed/interpreted message [i.e. at least one message]) (Fig. 1B, 520 & 550 – Fig. 5, ¶ 0021 and ¶ 0061).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the computer program product of Zhou and Wang to include the feature for the interpreting comprising assembling at least one message from stored message elements according to a format determined by the linked device capability profile as taught by Chiappone so that the interpreting may be carried out based on a dictionary dataset provided by the user/customer (¶ 0021).

	
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in views of Wang further in views of as applied to claim 4 above, and further in view of Pakula et al. (US PG PUB 20150304459), hereinafter "Pakula".
Regarding Claim 5, Zhou, Wang and Chiappone discloses all the features with respect to Claim 4 as described above.

said interpreting a return message comprising interpreting an error message.
On the other hand, in the same field of endeavor, Pakula teaches:
said interpreting a return message comprising interpreting an error message (i.e. error message by a client may be translated/interpreted) (¶ 0143).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Zhou, Wang and Chiappone to include the feature wherein said interpreting a return message comprising interpreting an error message as taught by Pakula so that the error message generated for invalid access may be interpreted and returned to the client side (¶ 0143).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in views of Wang further in views of Chiappone as applied to claim 1 above, and further in view of Salgueiro et al. (US PG PUB 20190288913), hereinafter "Salgueiro".
Regarding Claim 10, Zhou, Wang and Chiappone disclose all the features with respect to Claim 1 as described above.
However, the combination of Zhou and Wang does not explicitly disclose:
said capability comprising firmware image data for the further electronic device.
On the other hand, in the same field of endeavor, Salgueiro teaches:

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the computer program code of Zhou, Wang and Chiappone to include the feature wherein said capability comprising firmware image data for the device as taught by Salgueiro so that the version of the firmware image of the device may be stored in a manifest (Fig. 4, ¶ 0025 and ¶ 0078 - 0079).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Soe Hlaing/           Primary Examiner, Art Unit 2451